ACCEPTED
                                                                                         14-14-01008-cr
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   5/6/2015 12:46:35 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK
                                IN THE
                       FOURTEENTH COURT OF APPEALS
                                OF TEXAS
                                                                      FILED IN
                                                               14th COURT OF APPEALS
MARY KUOL                                  §                       HOUSTON, TEXAS
                                           §                   5/6/2015 12:46:35 PM
VS.                                        §     Case Number   No.  14-14-01008-CR
                                                               CHRISTOPHER     A. PRINE
                                           §                            Clerk
THE STATE OF TEXAS                         §

                      First Motion to Extend Time to File Brief

      Now comes Mary Kuol, appellant in the above-styled and numbered cause, by

and through assistant public defender, Jani J. Maselli Wood, and respectfully moves

the Court for an extension of time within which to file the appellate brief, and for

cause would show the Court as follows:

                                          I.

        On December 8, 2014, Ms. Kuol was convicted of the offense of

prostitution and sentenced to three years imprisonment in the Texas Department of

Criminal Justice - Institutional Division.      She was convicted in cause number

1314040 in the 248th District Court of Harris County, Texas, styled The State of

Texas v. Mary Kuol.

                                         II.

        The brief is currently due May 7, 2015. No extensions have been requested.

                                         III.

        Undersigned counsel is requesting 30 days from the current due date until

June 7, 2015.
                                         IV.

       Counsel has been working on a murder appeal in State v. Joe Lee Bowden. The

record is lengthy;

       On April 30, 2015, counsel filed a PDR in State v. Joshua London;

       On March 25, 2015, the Court of Criminal Appeals granted the State’s PDR

in Osmin Peraza v. State, NOS. PD-0100 & PD-0101-15. The CCA ordered expedited

briefing (15 days per side with no extensions of time permitted). Undersigned

counsel filed the brief on April 23, 2015. The CCA then set argument for May 20,

2015. This is also requiring additional time to prepare for argument.

                                          V.

   This request is made not to delay the proceedings, but to ensure that Ms. Kuol is

adequately represented.

       WHEREFORE, PREMISES CONSIDERED, Ms. Kuol respectfully prays

that this undersigned counsel be designated as the attorney of record in this cause

and that the Court permit an extension of time until June 7, 2015.
                                        Respectfully submitted,

                                        ALEXANDER BUNIN
                                        Chief Public Defender
                                        Harris County Texas

                                        /s/ Jani Maselli Wood
                                        _______________________
                                        JANI J. MASELLI WOOD
                                        Assistant Public Defender
                                        State Bar Number 00791195
                                        Harris County Texas
                                        1201 Franklin, 13th Floor
                                        Houston Texas 77002
                                        (713) 368-0001
                                        (713) 368-9278 (Fax)
                                        Jani.Maselli@pdo.hctx.net

                                        Attorney for Appellant,
                                        Mary Kuol


                         CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on May 6, 2015, a copy

of the foregoing was emailed to counsel for the state (through texfile.com) at the

following address:

      Alan Curry
      Assistant District Attorney
      1201 Franklin Street, 6th Floor
      Houston, TX 77002
      curry_alan@dao.hctx.net

                                      /s/ Jani J Maselli Wood
                                ___________________________________
                                JANI J. MASELLI WOOD